DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/28/2021 is acknowledged. Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021. In a telephone conversation with Ravi Mohan on 5 October 2021, the Applicant further elected Species G of the size gauges. The requirement for election of an implant species is withdrawn. The restriction requirement is made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,779,960. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/912,197 (reference all of the structural elements and characteristics are disclosed by both sets of claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 3-4 recites “a sterile instrument kit comprising a multiplicity of instruments including any one or more of size gauge…” which indicates that the size gauge is an optional component of the multiplicity of instruments. Claim 1, line 8, recites “a size gauge configured to correspond to sizes of the one or more grafts.” It is unclear if the claim is intending to require the presence of the size gauge, and if the size gauge of line 8 is intended to be the same element as the size gauge recited in line 4. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bursac et al. (US Pub. No. 2009/0312842; hereinafter Bursac).
Bursac discloses the following regarding claim 1: an osteochondral/subchondral treatment system comprising: one or more grafts (Figs. 1A-14C) configured to treat an osteochondral/subchondral defect (paras. 0044-0045, 0191); a sterile instrument kit (para. 0191) comprising a multiplicity of instruments including any one or more of size gauge (para. 0220), a punch (para. 0161), an obturator, a guidewire, a reamer (1806), a cannulated reamer, a graft inserter (paras. 0191, 0235), and an insertion tamp (paras. 0212, 0220), the multiplicity of instruments being configured for implanting the one or more grafts into a patient's body such that the graft is flush, subflush, or slightly proud of a surrounding native cartilage surface (paras. 0191, 0228-0238); and a size gauge configured to correspond to sizes of the one or more grafts (paras. 0219-0220).  
Bursac discloses the following regarding claim 2: the system of claim 1, wherein the one or more grafts each comprises a cartilage layer (upper layer) coupled with a bone portion (lower layer) suitable for treating the osteochondral/subchondral defect (paras. 0010-0011, 0143-0144, 0172-0173).  
Bursac discloses the following regarding claim 3: the system of claim 2, wherein the cartilage layer is comprised of a material that closely matches existing cartilage at an implant location (paras. 0172-0173).  
Bursac discloses the following regarding claim 4: the system of claim 2, wherein the cartilage layer is comprised of a synthetic implantable material (para. 0143).  

Bursac discloses the following regarding claim 6: the system of claim 1, wherein any one of the one or more grafts is an allograft that includes a cartilage layer having a thickness that substantially matches the thickness of existing cartilage at an implant location (paras. 0172-0173).  
Bursac discloses the following regarding claim 7: the system of claim 1, wherein the one or more grafts include diameters and lengths that depend upon the particular bone joints into which the one or more grafts are to be implanted, the diameters and lengths being configured to correlate with one another and ranging from relatively small to relatively large (paras. 0172-0173).  
Bursac discloses the following regarding claim 8: the system of claim 1, wherein the one or more grafts are comprised of a homogenous synthetic material, a homogenous natural material, or a combination thereof (paras. 0143-0144).  
Bursac discloses the following regarding claim 9: the system of claim 8, wherein the one or more grafts are comprised of any one or more of collagen, animal allograft, human allograft, silicone, bioglass, peek, polyethylene, titanium, and cobalt chrome (paras. 0154-0156).  
Bursac discloses the following regarding claim 12: the system of claim 1, wherein any one of the one or more grafts includes a tapered sidewall portion (e.g., 405) disposed between a top portion and a bottom portion (e.g., Figs. 4A-4D; paras. 0065-0066).  

Bursac discloses the following regarding claim 14: the system of claim 13, wherein the tapered sidewall portion comprises a degree of tapering that is configured to prevent the graft from subsiding into a hole drilled in bone (e.g., Figs. 4A-4D; paras. 0065-0066, where the device is stabilized within its implantation site upon the device’s full assembly).  
Bursac discloses the following regarding claim 15: the system of claim 1, wherein the one or more grafts and the multiplicity of instruments are packaged together in an exterior container suitable for delivery to a practitioner (para. 0191).  
Bursac discloses the following regarding claim 16: the system of claim 15, wherein the one or more grafts are stored in a first sterile container (paras. 0187, 0191).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac.
Regarding claims 10 and 11, Bursac discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the one or more grafts being made of a material having a durometer greater than a durometer of 30/ a hardness of at least 30 durometer. 
Regarding claims 17 and 18, Bursac discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that different types of instruments are held in different containers. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the invention of Bursac to comprise multiple containers to hold the various surgical instruments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac in view of Evans et al. (US Pub. No. 2003/0236573; hereinafter Evans).
Bursac discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the specific features of the size gauge. Evans teaches a size gauge for an osteochondral implant that is configured to indicate a suitably sized implant (paras. 0155-0156); and wherein the size gauge is3Application No. 16/718,047Docket No.: 102015.0036P Amendment dated September 28, 2021 Reply to Office Action of July 28, 2021configured to indicate a depth of an osteochondral bore drilled during treating the defect (paras. 0155-0156), as it is well known in the art that surgical instruments are provided with size and length indicators in order to assist the user in determining 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774